             Case 1:19-cv-07297-VEC Document 66 Filed 01/22/20 Page 1 of 1

                                                                       Aronberg Goldgehn Davis & Garmisa
                                                                       330 North Wabash Avenue
                                                                       Suite 1700
                                                                       Chicago Illinois 60611-3586
                                                                       TEL: 312-828-9600
                                                                       FAX: 312-828-9635
                                                                       www.agdglaw.com

                                                                       Christopher J. Bannon
January 22, 2020                                                       DIRECT: 312-755-3175
                                                                       DIRECT FAX: 312-222-6375
                                                                       cbannon@agdglaw.com

                                                                       OUR FILE NUMBER: 032028.055901
Via CM/ECF

Hon. Valerie Caproni
United States District Judge
U.S. District Court for the S.D.N.Y.
40 Foley Square, Room 240
New York, NY 10007

          Re:          Travelers Casualty and Surety Company of America v. Cohen, Weiss and Simon
                       LLP, et. al., Case No. 19-cv-7297 – Notification of Settlement

Dear Judge Caproni:

We represent Plaintiff Travelers Casualty and Surety Company of America (“Travelers”) in the
above-referenced matter. Following up on my communication with chambers yesterday,
Travelers and Defendants Cohen, Weiss and Simon LLP, Jani K. Rachelson, and Marcelle
J. Henry have reached a settlement of their disputes. The parties intend to file a Rule 41
Stipulation to dismiss the Complaint and Counterclaims within fourteen (14) days, upon
completion of the settlement.

Please also allow this to confirm that, in light of the settlement, the Court no longer needs to rule
on Travelers’ Motion to Dismiss Counterclaims (ECF No. 49).

Please let us know if Your Honor has any questions or requires any additional information at this
time.

Very truly yours,



Christopher J. Bannon

CJB:ga

cc:       Counsel of record (via ECF)
4833-1506-7314, v. 2




           MEMBER: LEGAL NETLINK ALLIANCE - AN INTERNATIONAL ALLIANCE OF INDEPENDENT LAW FIRMS
